Citation Nr: 0305810	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
PTSD and assigned a 30 percent disability evaluation.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence demonstrating that the 
veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  panic attacks; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 3.655, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  The veteran has not submitted 
any specific contentions as to why he feels that he is 
entitled to a higher disability evaluation. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant entitlement to an increased disability 
evaluation and provided a detailed explanation of why an 
increased disability evaluation was not granted.  In 
addition, the statement of the case included the criteria for 
granting an increased evaluation, as well as other 
regulations pertaining to his claim.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from him, and what he could do 
to help his claim.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical reports have been obtained.  In addition, the veteran 
was afforded several opportunities for VA examinations.  
However, the veteran failed to report for his VA examinations 
as scheduled.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from an initial grant of service connection 
and the assignment of disability evaluations for the 
veteran's PTSD.

Historically, the veteran was granted service connection for 
PTSD in a November 2001 rating decision and a 30 percent 
disability evaluation was assigned, effective January 2001.  
The grant of service connection was based on a January 2001 
report by M. Canell, Consulting Psychologist, of Affiliates 
in Psychology, which was accepted in lieu of a VA 
examination, as the veteran had refused to report to a VA 
examination.  In addition, the RO noted that the veteran had 
received the Combat Infantryman Badge, and thus, a stressor 
had been conceded.  The veteran filed a notice of 
disagreement with the disability evaluation, and following 
the submission of another report by Affiliates in Psychology, 
dated in December 2001, a statement of the case was issued in 
February 2002.  The veteran was scheduled for another VA 
examination, but failed to report, and the RO sent the 
veteran a letter regarding the missed examination, and 
requested a response from him.  That letter was not returned 
as undeliverable.  The veteran's representative, in March 
2002, instead submitted a letter, arguing that the veteran 
did not need a VA examination for at least two years after 
the grant of service connection under 38 C.F.R. § 3.327 or, 
in the alternative, that the November 2001 rating decision 
stated that a future examination was not required.

The RO, in March 2002, issued another rating decision, 
stating that there was clear and unmistakable error in the 
November 2001 rating decision, as it omitted a future review 
examination, which was determined to be required in January 
2006.  The veteran perfected his appeal, via a VA Form 9 
(Appeal to the Board of Veterans' Appeals), as to the issue 
of an increased disability evaluation in April 2002.  A 
letter from the veteran's representative was attached, which 
contended that the veteran was entitled to an increased 
disability evaluation, but did not cite any specific reasons 
as to why such an evaluation should be granted.  In addition, 
the veteran's representative submitted argument as to the 
necessity of a VA examination.  The veteran's appeal was 
certified to the Board.

In June 2002, an additional report from Affiliates in 
Psychology was submitted.  Nonetheless, in November 2002, the 
Board requested a VA examination in connection with the 
veteran's claim for an increase, as the reports from 
Affiliates in Psychology were determined to be insufficient 
for rating purposes, as they did not provide sufficient 
information and clinical findings to make a fair and complete 
determination in his appeal.  The examination was requested 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
However, despite a February 2003 letter from the Board, 
advising the veteran of the importance of reporting for a VA 
examination, the veteran again failed to report.  The letter 
was not returned as undeliverable.  In February 2003, the 
veteran's representative submitted another report from 
Affiliates in Psychology, dated in October 2002.

The veteran's PTSD is rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
disability evaluation is assigned under this code for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).   A 50 
percent disability evaluation is warranted where the evidence 
shows occupational and social impairment due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The January 2001, December 2001, June 2002, and October 2002 
reports by M. Canell of Affiliates in Psychology indicates 
that the veteran had experienced an "exacerbation of 
symptomatology along with general decompensation of coping 
mechanisms" and that the exacerbation impacted his "other 
accompanying psychological difficulties" which "appear[ed] 
to be regressing . . . ."  The provider stated that the 
veteran kept his symptoms "hidden from the world [and] 
thereby intensified [their effects] . . . .", that the 
veteran could "fall victim to" "swirling emotions," and 
that the "prognostic picture" was not "totally promising."   
The reports stated that the veteran's obsessive-compulsive 
personality worsened as a result of the September 11, 2001 
attacks, as a result of a discussion of a traumatic event 
during service, and as a result of his work requirements.  
The January 2001 report also had a recitation of the 
veteran's history, as reported by the veteran and portrayed 
by the provider.  The Axis I diagnoses were chronic PTSD, 
anxiety disorder, and alcohol abuse in remission.  The Axis 
II diagnosis was obsessive-compulsive personality features 
and GAF scores of 52, 46/52, 38/46, and 32 were assigned.

The Board has reviewed all of the evidence of record, and 
finds that the preponderance of the evidence is against 
assigning a rating in excess of 30 percent for the veteran's 
PTSD.  The Board acknowledges the reports of Affiliates in 
Psychology, but finds that these reports do not provide the 
clinical findings necessary for a complete evaluation of the 
veteran's PTSD.  In this regard, the Board finds that the 
schedular criteria are not fully addressed, and that 
objective manifestations of the veteran's PTSD are not 
provided.  The Board points out that the provider did not 
impartially delineate the veteran's complaints or symptoms, 
nor did he delineate the objective clinical findings of the 
veteran's PTSD, with correlation to the pertinent schedular 
criteria, as is necessary in order to evaluate the veteran's 
PTSD under the relevant Diagnostic Code.  The Board finds 
that these reports, at most, address the provider's 
interpretation of the veteran's complaints, but that the 
reports do not objectively discuss whether the veteran had 
panic attacks, memory impairment, impaired thought processes, 
difficulty with motivation, or difficulty in establishing and 
maintaining work and social relationships.  Likewise, the 
provider failed to discuss whether the veteran had reduced 
reliability and productivity due to occupational and social 
impairment.  Additionally, the Board finds that the reports 
lack probative value, as the reports do not include a 
coherent rationale for any conclusions or opinions indicated 
in the reports, nor do the reports distinguish between any 
complaints and symptoms related to the veteran's PTSD and 
those complaints or symptoms related to the veteran's other 
psychiatric disorders. 

In addition, the Board notes that the RO requested 
information regarding the veteran's medical providers and 
that the veteran was repeatedly advised of the VA 
examinations scheduled on his behalf, and of the importance 
of reporting for these VA examinations.  Nonetheless, the 
veteran did not provide any information regarding his 
treating providers and he repeatedly failed to report for the 
scheduled VA examinations.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").   As such, the Board finds no basis for 
assigning a disability evaluation in excess of 30 percent for 
the veteran's PTSD.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for an increased disability 
evaluation, the claim shall be disallowed).  

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  The Board notes that 
the reports from Affiliates in Psychology indicate that the 
veteran has not required hospitalization for his PTSD, is 
currently employed, and that the veteran has not reported 
missing work due to his PTSD.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or an extra-
schedular basis.  The appeal is denied.




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

